Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on January 11, 2021, has been entered. Claims 1-3 and 5-16 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 9, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scurati et al. (US 2004/0132059 A1), herein referred to as Scurati, in view of Goto et al. (US 2018/0221877 A1), herein referred to as Goto, and Ham et al. (US 2006/0020371 A1), herein referred to as Ham.
Regarding claim 1, Scurati teaches a cartridge for digital real-time Polymerase chain reaction (PCR) comprising a microfluidic chamber (2) comprising an inlet (8) formed for injection of a liquid sample (Abstract; Paragraph [0037]). The cartridge is also comprised of a CMOS photo sensor array (30, 31) positioned to capture a response image of a sample (Paragraph [0043], lines 5-12). The cartridge further comprises a printed circuit board (PCB) (5) having a vent (23) formed for vacuum processing of 
Scurati fails to teach the microfluidic chamber being capable of being produced using injection molding, or the well array comprising a plurality of microwells through which upper and lower portions are perforated and being attached to a lower surface of the microfluidic chamber. Moreover, Scurati teaches an embodiment wherein the CMOS photo sensor array and the well array are recessed from the surface of the integrated device, but does not explicitly teach an embodiment wherein a recessed space is formed in a lower central region of the microfluidic chamber to accommodate the CMOS photo sensor array and the well array.
Goto does, however, teach a microfluidic device capable of being formed using injection molding comprising a well array (30) comprising a plurality of microwells (30) through which upper and lower portions are perforated and being attached to a lower surface (10) of the microfluidic chamber (Paragraph [0054]; Fig. 2; Paragraph [0043]; Claim 1, lines 1-10: “A plurality of through-holes” formed within the boundaries of the microwells are analogous to the perforations described by the present invention). 
Further, Ham teaches an apparatus for detecting biological samples (Abstract), wherein a recessed space is formed in a lower central region of the microfluidic chamber to accommodate the CMOS photo sensor array and the well array (Fig. 25; Fig. 26; Paragraphs [0171]-[0182]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Scurati to include the well array comprising a plurality of microwells, as described by Goto. Goto recognizes that there has been an increased amount of attention surrounding diagnostic techniques that minimize the required sample volume (Paragraph [0006)]. 
Regarding claim 5, Scurati teaches the cartridge for digital real-time PCR as described above, but fails to teach the cartridge further comprising a sticker attached to the microfluidic chamber. Goto, however, teaches an embodiment of a microfluidic chamber comprising a sticker (31, 32) attached to the microfluidic chamber (defined as the area between base plate (10) and lid member (20)) to form a bottom of micro flow path (gap in internal space S) formed in the microfluidic chamber (Paragraph [0043]; Paragraph [0071]: For examination purposes, the term “sticker” is interpreted to mean a material connect using an adhesive or another equivalent means to the microfluidic chamber to define the flow path. The bottom of the flow path (31, or “anchor layer” as described in the present embodiment) is attached to the base plate (10) using an adhesive resin). It would have been obvious to one having ordinary skill in the art to modify the teachings of Scurati to include the sticker taught by Goto to enclose the microfluidic chamber and control the flow path of the sample liquid. 
Regarding claim 6, Scurati teaches the cartridge for digital real-time PCR as described above, but fails to explicitly teach the well array comprising at least one of etched silicon, metal, ceramic, plastic, epoxy, and photoresist resin. Goto, however, teaches the use of photoresist resin to form the well array (Paragraph [0052; Paragraph [0123], lines 1-2: “The photoresist itself is used as the material of the wall layer (32)” of the microarray). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Scurati and Goto as it is well known 
Regarding claim 7, Scurati teaches the cartridge for digital real-time PCR wherein the upper surface of the CMOS photo sensor array (31) is coated with a layer of material (12) to for a bottom of the well (24) after sealing (Paragraph [0040], lines 3-6; Fig. 12; Paragraph [0065, lines 1-4). Further, Ham teaches a CMOS sensor wherein the surface of the CMOS sensor is coated with a layer of PDMS, with layer heights ranging from “a few microns to a few thousands of microns depending on the requirements of a given application” (Paragraph [0179]; Paragraph [0180]; Paragraph [0188]). It would have been obvious to limit the thickness of this coated layer as to not inhibit the imaging capabilities of the CMOS photo sensor array.
Regarding claim 8, Scurati teaches the cartridge for digital real-time PCR as described above, but fails to teach an embodiment wherein the layer of material comprises at least one of a PDMS material, a transparent plastic having flexibility, or a transparent rubber having flexibility. Ham, however, teaches a PDMS coating on the upper surface of a CMOS photo sensor (Paragraph [0179]; Paragraph [0180]; Paragraph [0188]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Scurati with those of Ham and substitute the silicon dioxide coating with a PDMS coating, as “PDMS is a biocompatible material whose surface can be functionalized to either encourage or prevent cell adhesion” (Paragraph [0180], lines 5-7). Moreover, using PDMS instead of silicon dioxide for this coating layer would prove advantageous for the present invention, as many other elements of the preferred embodiment are comprised of PDMS, and the use of a single material may lower manufacturing costs. 
	Regarding claim 9, Scurati teaches the cartridge for digital real-time PCR as described above, but fails to teach an embodiment wherein the well array is coated in a hydrophilic. Goto, however, teaches an embodiment wherein the well array (30) may comprise a hydrophilic material (Paragraph [0044], 
	Regarding claim 10, Scurati teaches the cartridge for digital real-time PCR as described above, but fails to teach an embodiment wherein the well array is attached to the microfluidic chamber by plasma or thermal or UV curing adhesive. Goto teaches an embodiment including a microfluidic cartridge in which the well array (30, comprising a wall layer 32) is formed within the microfluidic chamber (area between base plate (10) and lid member (20)) using a thermosetting resin and cured using baking (Paragraphs [0070]-[0076]; Paragraph [0112]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Scurati to implement the curing method of Goto to create a permanent bond between the well array and microfluidic chamber. 
	Regarding claim 13, Scurati teaches the cartridge for digital real-time PCR as described above, further comprising an upper case (13, 33) disposed above the microfluidic chamber (2) and having a hole formed to correspond to the inlet (8); and a bottom case (10) coupled to the upper case (13, 33) to receive the microfluidic chamber, the well array, the CMOS photo sensor array, and the PCB, and having holes (23) corresponding to the vent holes (Fig. 3; Paragraph [0038]; Paragraph [0040]; Paragraph [0045]).
Claims 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Scurati, Goto, and Ham, further in view of Straub et al. (WO 2015/074076 A1), herein referred to as Straub, and Kanigan et al. (US 2007/0003448 A1), herein referred to as Kanigan.
claim 2, Scurati teaches the cartridge for digital real-time PCR as described above, but fails to teach an embodiment wherein the microfluidic chamber comprises a base member comprising a first flat portion in a rectangular shape, a square support hole formed in a central region of the first flat portion, and a circular hole formed in an edge of the first flat portion; and a top plate member comprising a square flat second flat plate, a dish-shaped membrane switch, and a perforated inlet, and disposed on the base member. 
Goto, however, teaches an embodiment wherein the microfluidic chamber (1) comprises a base member comprising a first flat portion in a rectangular shape (10), and a square support hole formed in a central region of the first flat portion (the area defined within the confines of elements 10, 31, and 34) (Fig. 1, 2; Paragraph [0034]; Paragraph [0068]).
Goto also teaches a top plate member (20) comprising a second flat plate and a perforated inlet (20, 21) and disposed on the base member (10) (Fig. 1, 2; Paragraph [0034]). While Goto does not explicitly teach a square flat second flat plate as described by the present invention, one having ordinary skill in the art at the time the invention was effectively filed would recognize this as nothing more than a change in shape with no discernable effect on the function of this component. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04) for further details.
	It would have been obvious to combine the teachings of Scurati to include the elements described by Goto to provide a structure within the microfluidic chamber to support the microarray. Moreover, the structure described above forms a sealed flow path for the sample, thereby reducing the likelihood of contamination or leaks (Goto, Paragraph [0068]).
Moreover, Straub teaches an embodiment containing a microfluidic chamber which comprises a base member (302) and a circular hole (310) in an edge region of the first flat portion (302) (Figs. 3A, 3B, 3C; Paragraph [0070]; Paragraph [0072]). Straub also teaches the presence of a membrane switch (206) (Fig. 2; Paragraph [0068]: “A sample loader 206 composed of a flexible material may be used to contact In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04) for further details.
	It would have been obvious to modify the teachings of Scurati and Goto to include the described elements of Straub to provide a guided path for sample liquid to move into the microwells, as well as structure to facilitate loading of the samples and prevent the formation of bubbles which may disrupt the imaging process (Straub, Paragraph [0068]; Paragraph [0090], lines 3-4).
Additionally, Kanigan teaches a top plate member comprising a membrane switch (90) (Fig. 9; Paragraph [0056]: While the structure is not identical to that described in the preferred embodiments of the disclosure of the instant application, Kanigan does describe a top plate member affixed over the microarray that is fitted with a “membrane switch” capable of delivering sample fluid to the desired wells when external pressure is applied to said “membrane switch”; Paragraph [0013], lines 3-6: “The fluid access structure may include at least one microfluidic circuit for distributing sample fluid to the fluid access region, which may be fixed to the array […]”).
	It would have been obvious to modify the teachings of Scurati, Goto, and Straub to include the structure as taught by Kanigan to simplify the overall structure of the device by including the membrane switch within the confined of the microfluidic chamber, while also limiting the amount of “dead volume” present in the microarray (Paragraph [0029], lines 6-10).
Regarding claim 14, Scurati teaches the cartridge for digital real-time PCR as described above, further comprising a window member (14) wherein the window member is arranged corresponding to a hole formed in a central region of the upper case (33) (Paragraph [0038]; Fig. 3: it is important to note 
	Regarding claim 15, Scurati teaches the cartridge for digital real-time PCR as described above, wherein the window member comprises a transparent material (Paragraph [0038], lines 8-10).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scurati and Goto, further in view of Boehm et al. (US 2011/0190146 A1), herein referred to as Boehm.
Regarding claim 3, Scurati teaches the cartridge for digital real-time PCR as described above, but fails to teach the microfluidic chamber comprising at least one of a PDMS material, a transparent plastic having flexibility, or a transparent rubber having flexibility. Boehm, however, teaches an embodiment in which the microfluidic chamber is formed using PDMS (Paragraph [0065], lines 1-5). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Scurati to use PDMS, as this material is beneficial when applied to microfluidic technology (Boehm, Paragraph [0041]). Moreover, using PDMS for this window member would prove .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scurati, Goto, and Ham, further in view of Lee et al. (US 2013/0052649 A1), herein referred to as Lee.
Regarding claim 11, Scurati teaches the cartridge for digital real-time PCR as described above, but fails to teach an embodiment wherein the well array has a thickness of less than 700 µm. Lee, however, teaches a multilayer high-density microwell array wherein the total thickness is less than 700 µm (Paragraph [0033]; wells are 40 µm deep with 15 µm separation between them, resulting in a total well array thickness of approximately 95 µm). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Scurati to include the teachings of Lee, as decreasing the thickness of the microwell array would be more cost-effective, as less material is needed to manufacture the microwell array.
Regarding claim 12.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scurati, Goto, Ham, Straub, and Kanigan, further in view of Boehm.
Regarding claim 16, Scurati teaches the cartridge for digital real-time PCR as described above, wherein the window member comprises a transparent material, but fails to teach the transparent material as being PDMS. Boehm, however, teaches the use of PDMS for use in an optical window member (Paragraph [0039], lines 1-8). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Scurati to use PDMS, as this material is beneficial when applied to microfluidic technology (Boehm, Paragraph [0041]). Moreover, using PDMS for this window member would prove advantageous for the present invention, as many other elements of the preferred embodiment are comprised of PDMS, and the use of a single material may lower manufacturing costs.
Response to Arguments
Applicant’s arguments, see Pages 7-9, filed January 11, 2021, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Scurati et al. (US 2004/0132059 A1), herein referred to as Scurati, in view of Goto et al. (US 2018/0221877 A1), herein referred to as Goto, and Ham et al. (US 2006/0020371 A1), herein referred to as Ham.
As the applicant has identified, the rejection of the original version of claim 1 was based on the teachings of Scurati and Goto, neither of which explicitly teach an embodiment wherein a recessed space is formed in a lower central region of the microfluidic chamber to accommodate the CMOS photo sensor array and the well array mounted on the PCB, as recited in amended claim 1. However, Ham teaches an apparatus for detecting biological samples (Abstract), wherein a recessed space is formed in a lower central region of the microfluidic chamber to accommodate the CMOS photo sensor array and 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Scurati to include the well array comprising a plurality of microwells, as described by Goto. Goto recognizes that there has been an increased amount of attention surrounding diagnostic techniques that minimize the required sample volume (Paragraph [0006)]. Further, it is well understood in the art area that minimizing sample volume while simultaneously increasing the number of tests that can be completed in the sample area will prove to be advantageous for productivity, and the increase in replicates may increase the accuracy of these tests overall. Additionally, it would have been obvious to incorporate the positioning of the CMOS photo sensor array and well array taught by Ham to ensure the fluidic channels were completely enclosed without comprising sample imaging (Ham, Paragraphs [0180]-[0181]). 
Per the new ground of rejection, the applicant’s request for withdrawal of the rejections of claims 2, 3, and 5-16 under 35 USC § 103 are respectfully denied. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R./
Examiner, Art Unit 1799                                                                                                                                                                                         
/DONALD R SPAMER/Primary Examiner, Art Unit 1799